Real action to recover Lot 36, Division 1, Belfast. Writ dated November 25, 1908. Plea, the general issue-with brief statement as follows : "And for brief statement the defendant says, that he is seized in fee simple, of the premises demanded by the demandant in his said writ, and that he has been in possession thereof for the last three years without denial or interruption and that said demandant has not been in possession nor has he the right to possession of said demanded *554premises.” Both plaintiff and defendant claimed title by virtue of certain tax deeds. The last deed in the defendant’s chain of title was a quit-claim deed given to him by Elbridge S. Pitcher, treasurer of the city of Belfast, dated December 8, 1908, and recorded December 10, 1908, conveying to the defendant all the right, title and interest which had accrued to the City of Belfast for the nonpayment of .taxes, duly authorized by the order of the city council of the city of Belfast. Concerning this last mentioned deed, the rescript says: "The deed of the treasurer last mentioned, which is essential to the defendants title, bears date subsequent to the date of the plaintiff’s writ; and being a matter arising after the commencement of the suit and before issue joined, it is not provable except under a special plea in bar to the further maintenance of the plaintiff’s action. Although the defendant’s brief statement under the general issue lacks the technical formality of such a plea, yet in as much as the plaintiff had not raised the question of its sufficiency by demurrer, we hold that the deed is admissible under the special plea, and shows that at its date the defendant had title to the demanded premises superior to that of the plaintiff.” Judgment for defendant.
Thompson & Blanchard, for plaintiff.
James B. JTarriman, for defendant.